Title: Settlement of Accounts with Virginia, [31 December] 1783
From: Madison, James
To: 

 

J. Madison Junr. in Account with the Commonwealth of Virginia

1783
Dr.

Credt









£   
S 
D  
1782


£  
S 
D 


March 29.
To cash recd. of Mr. Jones out of a sum recd. by him for
}



Decr. 31
By ballance settled

856
8
3



use of the Delegates to Congs. from the Sheriff of N.
50
18
11
1783
By service as Delegate to
}
715
—4
—



hampton




Congs. from Jany. 1. to


April
To do. recd. out of bills of exchange on Inglis & Co. for
}




Octr. 25. inclusive 298



one thousand dollars & Trumbul & Co. for 666⅔ remitted
100
—
—

days at 8 drs. per day



by J. Ambler Esqr. for use of the Delegates












To do. recd. out of do. on Jno. Ross & Co. for 1666⅔
}
100
—
—

By 12 days returning from
}
28
16
—



remitted by J. Ambler Esqr. for use of do.

Congs at do


May
To do. recd. on two bills dated 12 & 14 May 1783 for
}
200
—
—







£100 each on S. Inglis & Co. by D. Cochran in favr. of J.



1609
—8
—3



Ambler Esqr & remitted by Foster Webb in consequence






of warrants issued on my account









To. do recd. out of 2 bills for £500 each on Lacaze &
}
697
18
—








Mallet remitted by J. Ambler Esqr. for use of the Delegates








June
To do. recd. in 1 bill dated May 12 for £100 drawn by D.
}
100
—









Cochran in favr. of J. Ambler Esqr. remitted by W.[?]









in consequence of warrant issued on my acct.








Sepr. 5.
To do. recd. out of two bills on Lacaze & Mallet remitted
}












by J. Ambler Esqr. for use of the Delegates in consequence
246
15
—









of warrant issued on their[?] acct.












To do. in consequence of warrant issued

100
—























1595
—12









 